     Case 2:20-cv-00750-AB-JC Document 35 Filed 05/29/20 Page 1 of 2 Page ID #:310



1    Peter Borenstein (SBN 304266)
     P.O. Box 885
2
     Culver City, CA 90232
3    (213) 362-8740 (tel)
     (877) 460-3681 (fax)
4    peter@brnstn.org
5
     Attorney for Plaintiff
6    GARY GOLDSMITH

7

8                                 UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA

10
     GARY GOLDSMITH,                                Case No. 2:20-cv-00750-AB-JC
11

12                  Plaintiff,
     vs.
13                                                  STATEMENT OF CONFERENCE OF
                                                    COUNSEL REGARDING PLAINTIFF
14   CVS PHARMACY, INC.; DOES 1 through
                                                    GARY GOLDSMITH’S MOTION FOR
     10,                                            LEAVE TO AMEND THE COMPLAINT
15
                                                    AND TO ADD PUNITIVE DAMAGES
                    Defendants.
16                                                  CLAIM [L.R. 7-3]
                                                    Date:            June 26, 2020
17                                                  Time:            10:00 am
18
                                                    Courtroom:       7B
                                                    Judge:           The Hon. André Birotte, Jr.
19
                                                    Action Filed:      December 9, 2019
20                                                  Notice of Removal: January 24, 2020
21

22
     Plaintiff Gary Goldsmith’s Motion for Leave to Amend the Complaint and to Add Punitive
23   Damages Claim is made following this Court’s May 5, 2020 order instructing Plaintiff within
24   twenty-one days of the entry of the order to “file documents attempting to make the ‘substantial
25   probability’ showing required under California Code of Civil Procedure § 425.13” to allege
26   punitive damages for a claim of professional negligence against a healthcare provider. (Dkt. No.

27   31). Plaintiff understood the Court’s instruction to mean that he would need to file a motion for
     leave to amend the complaint to establish a basis for his claim for punitive damages. As such,
28
     STATEMENT OF CONFERENCE OF COUNSEL REGARDING PLAINTIFF GARY GOLDSMITH’S MOTION
       FOR LEAVE TO AMEND THE COMPLAINT AND TO ADD PUNITIVE DAMAGES CLAIM [L.R. 7-3] –
                          GOLDSMITH V. CVS PHARMACY, INC., ET. AL.
                                             1
     Case 2:20-cv-00750-AB-JC Document 35 Filed 05/29/20 Page 2 of 2 Page ID #:311



1    Plaintiff reasoned that the May 5 order was sufficient to satisfy Local Rule 7-3 by giving counsel
2    for Garfield Beach CVS, LLC notice of Plaintiff’s anticipated Motion for Leave to Amend the
3    Complaint and to Add Punitive Damages Claim.

4

5
     Respectfully submitted,
6

7    Dated:    5/29/20                                           By:_____________________
8                                                                        Peter Borenstein
9                                                                        Attorney for Plaintiff

10                                                                       GARY GOLDSMITH

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STATEMENT OF CONFERENCE OF COUNSEL REGARDING PLAINTIFF GARY GOLDSMITH’S MOTION
       FOR LEAVE TO AMEND THE COMPLAINT AND TO ADD PUNITIVE DAMAGES CLAIM [L.R. 7-3] –
                          GOLDSMITH V. CVS PHARMACY, INC., ET. AL.
                                             2
